 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. A. Mathews AssociatesandLocal 77,Internation-alUnion ofOperating Engineers,AFL-CIO,Petitioner. Case 5-RC-8050November 13, 1972DECISION ON REVIEWBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn May 31, 1972, the Acting Regional Director forRegion 5 issued a Decision and Direction of Electionin the above-entitled proceeding in which he directedelections in two voting groups. One voting groupconsisted of inspectors and inspector-trainees; theother professional employees, including engineer-inspectors whom he found to be professionals, andEngineers Joe Antonelli, Jon Blanck, and ArthurSimpson whom all parties agree are professionals. Healso found Engineer-Inspectors Doyle Jones and JonWhyte to be supervisors and, accordingly, excludedthem from the voting group. Thereafter, in accord-ance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer and the Petitioner filedtimely requests for review. The Employer contendsthat there was error in finding Jones and Whyte to besupervisors. The Petitioner contends that there waserror in finding the engineer-inspectors to be profes-sionals and that Engineers Antonelli, Blanck, andSimpson should be excluded from the unit.On June 28, 1972, the National Labor RelationsBoard, by telegraphic order, granted both requestsfor review and stayed the election pending decisionon review. Thereafter, the Petitioner filed a memo-randum on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings of fact:The Employer provides engineering inspectionservices inWashington, D.C., on two constructionsites known as the Rock Creek tunnel and DupontCircle station projects which are being constructedfor theWashingtonMetropolitanArea TransitAuthority.'The Employer's overall operation isdirected by Area Manager L. B. True who maintainsan office at 1346 Connecticut Avenue in Washing-ton,P.C. Also located at that office are two of theengineers whose unit placement is disputed, and anoffice']clerical employee. The third engineer whoseunit placement is disputed, Blanck, spends a substan-tialportion of his time in the field. The Employer'sresident engineers, F.A.Huntington and C. H.Arnold, directly supervise the Employer's inspectionwork at the Rock Creek tunnel and the DupontCircle station jobsites, respectively.2 There are fiveengineer-inspectors(includingalleged supervisorWhyte), four inspectors, and one inspector-traineeemployed on the Rock Creek tunnel job. At theDupont Circle station job, two engineer-inspectors(including alleged supervisor Jones) and one inspec-tor are employed. The Petitioner seeks, in effect, torepresent a single unit of all engineer-inspectors,inspectors, and inspector-trainees, excluding,interalios,professional employees.With respect to the professional status of theengineer-inspectors, the record shows those employ-ees hired for inspection work who hold engineeringdegrees are so classified, whereas those who lackdegrees are classified as inspectors or inspector-traineesdepending on their level of experience.Regardless of classification, the principal function ofallemployees engaged in inspection work is toconfirm that the construction being performed by theAuthority's contractors is in accordance with thecontract plans and specifications.In addition to their inspection duties, the engineer-inspectors are occasionally assigned other work suchasmaking engineering calculations in connectionwith contract modifications which the Employerrecommends to the Authority, as well as otherfunctionswhichmake use of their educationalbackground. Furthermore, there is testimony that theengineer-inspectors are capable of exercising morediscretion than the employees who do not haveformal engineering education. For these reasons, theEmployer seeks to maintain a mixed complement ofengineers and nonengineers engaged in inspectionwork.However, Area Manager True testified that only asmall portion of the engineer-inspectors' time is spentperforming assignments other than inspection work.With regard to the following engineer-inspectors,True gave more specific testimony as follows: JohnAmelunxen spent approximately 95 percent of histime in the past year engaged in inspection work andhis remaining time was spent doing contract modifi-cation work; Karl Franz, whose educational back-ground is in geological engineering, spends 85 to 90percent of his time engaged in inspection work whilethe remaining time is usually spent preparinggeological reports for the Employer; BenjaminAnderson spends approximately 55 percent of histime engaged in inspection work and in the other 45iHereinafter called the Authoritybe excluded as supervisors and that the office clerical employee should be2The parties are in agreement that True, Huntington, and Arnold shouldexcluded200 NLRB No. 40 A. A. MATHEWS ASSOCIATESpercent of his time, he performs such work as makingengineering calculations with respect to quantitiesand modifications, checking shop drawings, andperforming other engineering functions. There is nospecific testimony with respect to the amount of timethe Employer's other engineer-inspectors spend inperformingdutiesother than inspection work.Furthermore, True testified that some of the engi-neering calculations performed by its engineer-in-spectors could be performed by an experiencedinspector and that although the Employer's pay ratesare based on the nature of the work performed by itsemployees engaged in inspection work, some of theinspectors earn more than some of its engineer-inspectors.Under Section 2(12) of the Act, it is the workperformed and the "consistent exercise of discretionand judgment in its performance," rather than theemployee's qualifications,which is controlling indetermining whether an individual is a professionalemployee.3 Applying that test to the record herein,we conclude, contrary to the Acting RegionalDirector, that the engineer-inspectors are not profes-sional employees within the meaning of the Act. Asdetailed above, the major portion of the engineer-inspectors'work involves inspection of constructionwork similar to that performed by admittedlynonprofessional employees herein.Moreover, suchinspection work is similar to that of others whom theBoard has found not to be professional employees .4Even assuming the other duties assigned the engi-neer-inspectors involve the exercise of discretion andjudgment predominantly intellectual in character, therecord before us does not warrant finding that theseemployeesconsistentlyexercise such discretion andjudgment as required by Section 2(12).5 Accordingly,as these employees have a close community ofinterest with other employees engaged in inspectionwork, we shall include them together in the sameunit.The Petitioner, contrary to the Employer, seeks toexclude Jones and Whyte as supervisors. Jones isassigned to the Rock Creek tunnel job and Whyte4Wurrster,Bernardi & Emmons, Inc,192 NLRB No. 121,Hertzka &Knowles,192NLRB No. 126;Starrett Brothers & Eken, Incorporated 77NLRB 275, 280, 2815Although our finding herein results principally from evidence showingthat the engineer-inspectors spend such a small portion of their timeperforming duties that could require the exercise of professional judgment,we have considered the evidence that Engineer-Inspector Anderson spends45 percent of his time performing duties other than inspection Although thepercentage of time spent by Anderson on nonuispection work is higher thanthat of the other engineer-inspectors,it is clear that be spends more than amajority of his time on inspection work. With regard to his other duties,251works at the Dupont Circle station job. Both areclassified as engineer-inspectors and spend most oftheir time engaged in inspection duties. In additionto their regular duties, they are also assigned to assistthe resident engineer in charge of their respectivejobs. In this latter regard, their primary function is toschedulework for others engaged in inspection,including the assignment of work and the schedulingof breaks, but we are unable to determine whetherthiswork is other than routine in nature. There istestimony that they also have authority to sendemployees home for flagrant violations of theEmployer's rules-such as reporting to work intoxi-cated-and to recommend suspension of employeesfor less serious violations; but the evidence does notdisclose that this authority has ever been exercised orwhether their recommendations are effective. Fur-thermore, we note that in addition to the residentengineer,an acknowledged supervisor, there are onlytwo other employees assigned to the Dupont Circlestation job where Jones is employed. In our opinionthe record is inconclusive as to the supervisory statusof Jones and Whyte, and we shall, therefore, permitthem to vote subject to challenge.The Petitioner and the Employeragreethat theEmployer's otherengineers,Antonelli, Blanck, andSimpson, areprofessional employees. Since thePetitioner does not seek to represent these employeesand, as the unit is otherwise appropriate, we shallexclude them .6Basedon the foregoing, we find the followingemployees of the Employer constitute a unit appro-priate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All engineer-inspectors, inspectors and inspector-trainees employed on the Employer's Rock Creektunnel and Dupont Circle station jobs in Wash-ington, D.C. but excludingoffice clericalemploy-ees, professional employees, guards and supervi-sors asdefined in the Act.Accordingly, the case is remanded to the RegionalDirector for the purpose of conducting an electionsome appear to require judgment that may be professional in character butthe record does not show whether all his other duties detailed above requirelike judgment or how his time is divided among these other duties.Under allthe circumstances, we find that the record fails to establish that Anderson isa professional employee and that he has a close community of interest withthe other engmeer-inspectors.6Although there is some record evidence that Simpson'sduties areprimarily administrative rather than professional,we would exclude him inany event as his interests ansing from his separate location,functions, andworking conditions are sufficiently distinct from those of the employeesincluded in the unit. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDpursuant to his Decision and Direction of Election,as modified herein, except that the payroll period for7 In order toassure that all eligible votersmayhave theopportunity tobe informed of the issues in the exercise of their statutory right to vote, allpartiesto the electionshould haveaccess to a hst of voters and theiraddresseswhichmay be used tocommunicate with themExcelsiorUnderwearInc,156 NLRB1236;N.LR.B v. Wyman-Gordon Co,394 U.S.759.Accordingly, it is hereby directedthat an electioneligibility list,containingthe names andaddresses of all the eligible voters, mustbe fileddetermining eligibility shall be that immediatelypreceding the date of issuance.7by the Employer with theRegional Director for Region5 within 7 days ofthe date of this Decision on Review.The Regional Director shall make thelist available to all parties to the election.No extension of time to file thislistshallbegranted bytheRegional Director except inextraordinarycircumstances.Failure to comply withthis requirement shall be grounds forsetting aside the election whenever proper objections are filed.